Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1

Dated as of February 8, 2013

to

TERM LOAN CREDIT AGREEMENT

Dated as of December 15, 2011

THIS AMENDMENT NO. 1 (this “Amendment”) is made as of February 8, 2013 by and
among CMS Energy Corporation, a Michigan corporation (the “Company”), the
financial institutions listed on the signature pages hereof and JPMorgan Chase
Bank, N.A., as administrative agent (the “Agent”), under that certain Term Loan
Credit Agreement dated as of December 15, 2011 by and among the Company, the
Banks and the Agent (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). Capitalized terms used herein and
not otherwise defined herein shall have the respective meanings given to them in
the Credit Agreement.

WHEREAS, the Company has requested that the Banks and the Agent agree to certain
amendments to the Credit Agreement;

WHEREAS, the Company, the Banks and the Agent have so agreed on the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company, the Banks
party hereto and the Agent hereby agree to enter into this Amendment.

1. Amendments to the Credit Agreement. Effective as of February 8, 2013 (the
“Amendment No. 1 Effective Date”) but subject to the satisfaction of the
conditions precedent set forth in Section 2 below, the parties hereto agree that
the pricing grid appearing in Schedule 1 to the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

     Pricing Level I     Pricing Level II     Pricing Level III    
Pricing Level IV     Pricing Level V  

Applicable Margin for Eurodollar Rate Loans

     1.50 %      1.75 %      2.00 %      2.25 %      2.75 % 

Applicable Margin for Floating Rate Loans

     0.50 %      0.75 %      1.00 %      1.25 %      1.75 % 



--------------------------------------------------------------------------------

2. Conditions of Effectiveness. The effectiveness of this Amendment on the
Amendment No. 1 Effective Date is subject to the conditions precedent that
(i) the Agent shall have received counterparts of this Amendment duly executed
by the Company, the Banks and the Agent and (ii) the Agent shall have received
payment and/or reimbursement of the Agent’s and its affiliates’ fees and
expenses (including, to the extent invoiced, fees and expenses of counsel for
the Agent) in connection with this Amendment.

3. Representations and Warranties of the Company. The Company hereby represents
and warrants as follows:

(a) This Amendment and the Credit Agreement as modified hereby constitute legal,
valid and binding obligations of the Company and are enforceable against the
Company in accordance with their terms, subject to (i) the effect of applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) the
application of general principles of equity (regardless of whether considered in
a proceeding in equity or at law).

(b) As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing and
(ii) the representations and warranties contained in Article V of the Credit
Agreement, as amended hereby, are true and correct.

4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Credit Document shall mean and be a reference to
the Credit Agreement as amended hereby.

(b) Each Credit Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

(c) Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agent or the Banks, nor constitute a waiver of any
provision of the Credit Agreement, the Credit Documents or any other documents,
instruments and agreements executed and/or delivered in connection therewith.

5. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

CMS ENERGY CORPORATION,

as the Company

By:  

/s/ DV Rao

Name:   Venkat D. Rao Title:   Vice President and Treasurer

 

Signature Page to Amendment No. 1 to

Term Loan Credit Agreement dated as of December 15, 2011

CMS Energy Corporation



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Bank and as Agent By:  

/s/ Nancy R. Barwig

Name:   Nancy R. Barwig Title:   Credit Executive

 

Signature Page to Amendment No. 1 to

Term Loan Credit Agreement dated as of December 15, 2011

CMS Energy Corporation



--------------------------------------------------------------------------------

UNION BANK, N.A.,

as a Bank

By:  

/s/ J. Fesenmaier

Name:   Jeff Fesenmaier Title:   Director

 

Signature Page to Amendment No. 1 to

Term Loan Credit Agreement dated as of December 15, 2011

CMS Energy Corporation



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Bank

By:  

/s/ Gregory J. Bosio

Name:   Gregory J. Bosio Title:   Vice President

 

Signature Page to Amendment No. 1 to

Term Loan Credit Agreement dated as of December 15, 2011

CMS Energy Corporation